MILLER, District Judge.
Plaintiff brought this action to recover an income tax claimed to have been erroneously paid by her for the year 1930, and to enjoin the collection of an additional assessment.
Defendant by answer has denied the allegations of numerous paragraphs.
Plaintiff has moved that the denials to paragraphs four and twenty-three be supplemented and clarified so as to enable the plaintiff to know on which one of several possible theories the defendant is defending the action, so as to eliminate the necessity of proof on defenses which will not be used at the time of trial. Defendant claims that a denial does not have to be made more specific and it is the plaintiff’s duty to prove all of the alleged facts which are denied.
As a strict matter of pleading, defendant’s contention is correct. Yet the new Rules of Civil Procedure, 28 U.S.C.A. following section 723c, look to the simplification of the issues and to the elimination of unnecessary proof. Rule 16, in providing for pretrial procedure, permits the court to direct the attorneys to confer for the purpose of a possible agreement simplifying the issues and restricting the necessity of proof on certain issues. Plaintiff’s motion is directed to this result and serves the purpose of a pretrial conference.
Plaintiff’s motion is sustained.